DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 October 2022 has been entered.
Status of the Claims:
Claims 2 and 10 have been cancelled.
Claims 5-9 and 11-15 have been withdrawn.
Claims 1, 3-4 and 16-17 are presented for examination on the merits.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4 and 16-17 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 (and claims dependent thereon) are directed to a composition comprising natural products.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
               Effective January 7, 2019, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No.4, 50-57), which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf.  Applicants are kindly asked to review this guidance as well as MPEP 2106.
The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)), Diamond v. Chakrabarty, 447 U.S. 303 (1980)) and Funk Brothers Seed Co. v. Kalo Inoculant Co. - 333 U.S. 127 (1948)). (inter alia). See eg. MPEP 2106.04(b)
The Supreme Court has explained that the judicial exceptions reflect the Court’s view that abstract ideas, laws of nature, and natural phenomena are "the basic tools of scientific and technological work", and are thus excluded from patentability because "monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it." Alice Corp., 134 S. Ct. at 2354, 110 USPQ2d at 1980 (quoting Myriad, 133 S. Ct. at 2116, 106 USPQ2d at 1978 and Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012)). The Supreme Court’s concern that drives this "exclusionary principle" is pre-emption. Alice Corp., 134 S. Ct. at 2354, 110 USPQ2d at 1980. The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena; i.e., one may not patent every "substantial practical application" of an abstract idea, law of nature, or natural phenomenon, even if the judicial exception is narrow. 
While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. 
Products of Nature: When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". Products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad 133 S. Ct. at 2116-17, 106 USPQ2d at 1979 (claims to isolated DNA held ineligible because they "claim naturally occurring phenomena" and are "squarely within the law of nature exception"); Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948) (claims to bacterial mixtures held ineligible as "manifestations of laws of nature" and "phenomena of nature"). Step 2A of the Office’s eligibility analysis uses the terms "law of nature" and "natural phenomenon" as inclusive of "products of nature". 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from its closest naturally occurring counterpart. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

When a claim recites a nature-based product limitation, examiners use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A. Nature-based products, as used herein, include both eligible and ineligible products and merely refer to the types of products subject to the markedly different characteristics analysis used to identify product of nature exceptions. 
The Markedly Different Characteristics Analysis 
The markedly different characteristics analysis is part of Step 2A, because the courts use this analysis to identify product of nature exceptions. If the claim includes a nature-based product that has markedly different characteristics, then the claim does not recite a product of nature exception and is eligible. If the claim includes a nature-based product that does not exhibit markedly different characteristics from its closest naturally occurring counterpart in its natural state, then the claim is directed to a "product of nature" exception (Step 2A: YES), and requires further analysis in Step 2B to determine whether any additional elements in the claim add significantly more to the exception. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Nature-based Product Claim Analysis
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where the claim is to a nature-based product by itself, the markedly different characteristics analysis should be applied to the entire product. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claim is to a nature-based product produced by combining multiple components, the markedly different characteristics analysis should be applied to the resultant nature-based combination, rather than its component parts. Where the claim is to a nature-based product in combination with non-nature based elements, the markedly different characteristics analysis should be applied only to the nature-based product limitation. For a product-by-process claims, the analysis turns on whether the nature-based product in the claim has markedly different characteristics from its naturally occurring counterpart. 
The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Because the markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state, the first step in the analysis is to select the appropriate counterpart(s) to the nature-based product.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 When there are multiple counterparts to the nature-based product, the comparison should be made to the closest naturally occurring counterpart. When the nature-based product is a combination produced from multiple components, the closest counterpart may be the individual nature-based components of the combination. Because there is no counterpart mixture in nature, the closest counterparts to the claimed mixture are the individual components of the mixture, i.e., each naturally occurring species by itself. See, e.g., Funk Bros., 333 U.S. at 130, 76 USPQ at 281 (comparing claimed mixture of bacterial species to each species as it occurs in nature).
Markedly changed characteristics can include structural, functional, chemical changes. In order to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 133 S. Ct. at 2111, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
If there is no change in any characteristic, the claimed product lacks markedly different characteristics, and is a product of nature exception. 

	The claims are directed to a composition comprising nature-based products                          (i.e., Vaccinium macrocarpon extract), which is not markedly different from its closest naturally-occurring counterpart because there is no indication that their combination or preparation has caused the nature-based product to have any characteristics that are markedly different from the closest naturally-occurring product and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The rationale for this determination is explained below:
Step 1: Determine if the claims are directed to one of the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: a process, machine, manufacture or composition of matter. YES, the claims are directed to a composition of matter (i.e., Vaccinium macrocarpon extract), which is a statutory category within at least one of the four categories of patent eligible subject matter. 
Step 2A: PRONG ONE: Evaluate whether the claim recites a Judicial Exception
 (e.g., law of nature, natural phenomenon, or an abstract idea). YES, the claims are product claims reciting something that appears to be a nature-based product (i.e.,                                     Vaccinium macrocarpon extract) which is not markedly different from the closest naturally-occurring counterpart (i.e., the individual nature-based products). 
Note: with respect to extracts of natural products such as plants, the closest naturally-occurring counterpart is always the same compounds found in the extract, present in the non-isolated form in the source plant material. Extracts that are made simply by separating the extracted components from the non-extracted components, is a partitioning process that absent any specific chemical modification, merely separates the compounds leaving their activities unchanged.
  Ingredients recited in the claims are natural products that would occur naturally; thus, the claims involve the use of judicial exceptions. There is no indication in the record of any markedly different characteristics (either structural or functional) of the composition as broadly claimed.  For example, there is no evidence of record of a structural difference between the extract(s) in the claimed composition and that of their nature-based counterparts. The claims are directed broadly to any composition in any form containing the extract and phospholipids in the recited ranges, rather than a specific changed structural form such as a phytosome.  Consequently, the claimed compositions are structurally the same as their closest naturally- occurring counterparts. 
Nor is there any difference in functional characteristics. To show a marked difference, the characteristic(s) must be changed as compared it closest natural-occurring counterpart. For example, and assertion of changed functionality must be accompanied with evidence of a comparison of the claimed composition with its closest naturally-occurring counterpart and should apply to the full scope of the claim. Furthermore, inherent or innate characteristics of the naturally occurring counterpart cannot show a marked difference. Likewise, differences in the characteristics that came about or were produced independently of any effort or influence by Applicant cannot show a marked difference. 
The recitation of specific amounts of the ingredients does not affect this analysis because it is well known and routine in the art to mix specific amounts of active ingredients with additional ingredients.  Therefore, the claim is not meaningfully limited and does not amount to significantly more than each product of nature by itself. Finally, the claimed mixture is like the novel bacterial mixture of Funk Brothers, which was held ineligible because each species of bacteria in the mixture (like each component in the instantly claimed mixture) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117. While not discussed in the opinion, it is noted that several of the claims held ineligible in Funk Brothers recited specific amounts of the bacterial species in the mixture, e.g., claims 6, 7 and 13. Funk Brothers, 333 U.S. at 128 n.1.
Thus, there is no evidence of record to indicate that the claimed product is markedly different, structurally, chemically, functionally, than its closest naturally occurring counterpart. 
PRONG TWO: Evaluate whether the judicial exception is integrated into a practical application. The claims are directed to a composition, not its practical use such as a particular treatment or prophylaxis for a disease or medical condition or particular formulation/device.
Thus the cited claims are directed to a judicial exception to patentable subject matter.
Step 2b: Determine whether the claim directed to a judicial exception provides an inventive concept. For example, the claims may recite additional elements that amount to significantly more than the judicial exception. In the instant case, NO, the claims are directed to an extract composition without any other components that could add significantly more to the exception. No other specific limitations other than what is well-understood, routine and conventional in the field at a high level of generality have been added to the claimed nature-based product (e.g., addition of well-known      ingredients such as excipients, diluents, etc.). 
Thus, the claimed product is not eligible subject matter under current 35 USC 101 standards.

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 4 stand are rejected under 35 U.S.C. 103 as being unpatentable over Ledda et al. (2016) in view of Amin et al. (2012).
	Ledda et al. beneficially teach that, cranberry extracts have been tested as a nutritional supplementation in the prevention of lower urinary tract symptoms (LUTS) as well as recurrent urinary tract infections (UTIs) in subjects at risk. The study evaluated the prophylactic effects of an oral supplementation containing a highly concentrated and standardized cranberry extract reproducing the natural total profile of cranberry fruits, in elderly men with benign prostatic hyperplasia (BPH), suffering from recurrent UTIs, over a 2-months follow-up. Supplementation consisted in a daily administration of one capsule containing cranberry extract (Anthocran®) for 60 consecutive days. The clinical effectiveness in the prevention of UTIs was determined by the number of UTIs in the two months before the inclusion in the registry and during the supplementation period, and the number of symptom-free subjects during the registry period. Safety considerations were also performed. In the supplemented group, the mean number of UTI episodes reported during the registry significantly decreased compared with inclusion time. These results suggest that cranberry supplementation could be an effective and safe approach for the prevention of recurrent UTIs in elderly men suffering from BPH. The cited reference does not explicitly disclose the combining of the cranberry extract with phospholipids.
	Amin et al. beneficially teach that the bioavailability and absorption of water soluble phytoconstituents is erratic due to poor solubility of these constituents in gastrointestinal tract. This can be overcome by a novel delivery system known as phytosome technology in which water soluble phytoconstituents are allowed to react with phospholipids. For better and improved bioavailability, natural phytoconstituents must have a good balance between hydrophilicity (helps in dissolution in gastro-intestinal fluids) and hydrophobicity (helps to cross lipid rich cell membranes). This is achieved through phytosome technology. Phospholipids have a dual solubility and acts as an emulsifier. The technology involves the incorporation of phospholipids into standardized extracts improving their absorption and bioavailability. A little cell like structure is produced, as a result valuable components of any herbal extract are protected from destruction by digestive secretions and gut bacteria. Phytosomes show a transition from hydrophilic environment into the lipophilic environment of the enterocyte cell membrane followed by an entry into the cell finally reaching into blood. 
There are numerous plant products available in market and most of the biologically active constituents of these plant products are water soluble or polar molecules. Due to their multiple-ring large molecular size which cannot be absorbed by passive diffusion and poor lipid solubility and miscibility limiting their ability to cross the lipid-rich biological membranes, the bioavailability of water-soluble phytoconstituents (flavonoids, tannins, terpenoids etc.) is decreased. In comparison to simple herbal extracts, phytosomes are more available and have an enhanced capacity to cross the lipid rich biomembranes finally reaching the blood. The water-soluble constituents (flavonoids and terpenoid) of plant extracts have the affinity to bind directly with phosphatidylcholine. A stiochiometric amount of phosphatidylcholine (phospholipid) is allowed to react with standard extract in a non-polar solvent. Phosphatidylcholine being a bifunctional compound possessing a lipophilic phosphatidyl moiety and hydrophilic choline moiety helps in improvement of bioavailability of water soluble phytoconstituents (like simple flavonoids). Phytosomes are obtained by reacting 2-3 moles or 1 mole of phospholipid such as phosphatidylcholine, phosphatidylethanolamine or phosphatidylserine with one mole of active phytoconstituents (flavonoids or terpenoids) in an aprotic solvent (dioxane, acetone, methylene chloride, ethyl acetate). 
The absorption and bioavailability of water soluble phytoconstituents is increased. This results in better therapeutic effects. Because the bioavailability of phytoconstituents is increased, therefore, the dosage required to produce desirable effect is reduced. 
Phospholipids add to the nutritional value of the plant extract.  High market demand for products.  The process of manufacturing phytosomes is relatively simple.  
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefits: That is employing cranberry extract which is known to possess beneficial phytochemicals like flavonoids and polyphenols which provide numerous benefits including for combating urinary tract infections as taught by Leddy et al. and to further combine with phospholipids to produce phytosomes, which have been shown to increase bioavailability of beneficial phytochemicals in botanical extracts as taught by Amin et al. In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  In KSR, the Supreme Court indicated that the obviousness analysis should consider the “background knowledge possessed by a person having ordinary skill in the art.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).   Under KSR, information deemed within PHOSITA’s general knowledge is more powerful than that found buried in a prior art reference because we assume that PHOSITA would consider using their general knowledge in combination with the prior art — even absent any express motivation to do so. Under 35 U.S.C. § 103, the obviousness inquiry turns not only on the prior art, but whether “the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious . . . to a person having ordinary skill in the art to which the claimed invention pertains.” 35 U.S.C. § 103. Regardless of the tribunal, the inquiry into whether any “differences” between the invention and the prior art would have rendered the invention obvious to a skilled artisan necessarily depends on such artisan’s knowledge. See Philips v. Google & Microsoft 2020.
	Such a person of ordinary creativity working in the botanical extracts field, which includes cranberry extract, a well-known botanical for urinary tract health, would endeavor to increase the bioavailability of the active ingredients (e.g., flavonoids). One such means of bioavailability improvement in the botanical extracts field in phytosome technology, which involves the combination of phospholipids to extract in a ratio of between 3:1 to 1:1 (that is—phospholipids 50-75%, extract 25-50%). Thus, it is only logical to employ this technology with cranberry extract to improve its bioavailability. 
The adjustment of particular conventional working conditions (e.g., determining the optimum ratio of constituent ingredients, appropriate dosage depending on subject, employing one or more commonly-employed additives, excipient, adjuvants, etc.) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  
Response to Arguments
Applicant’s amendments/arguments, with respect to the indefiniteness rejection of claim 3 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of the previous Office action has been withdrawn. 
Applicant's amendments/arguments filed with respect to the 35 USC 101 and 103 rejections have been fully considered but they are not persuasive.

Applicant asserts, with respect to the 35 USC 101 rejection, that the claims are product claims which are markedly different from the closest naturally-occurring counterpart.
Applicant correctly asserts that it is settled law that an applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing. In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994). 
Accordingly, based on the description and on the document attached hereto, it is clear that the term "Phytosome" refers to the data obtained with administration of the capsules containing the presently claimed composition. 
	However, the term “phytosome” is not actually anywhere in the claims, so it meaning is irrelevant in determining the scope of the claims.	It is also noted that the claims are directed to any composition containing 25% of a cranberry extract and 75% lecithin and are not necessarily limited to phytosomes. However, if Applicant means for the claimed composition to be limited to phytosomes, which would actually be considered a markedly changed characteristic to address the 35 USC 101, then it is suggested the claims be directed to a phytosome composition.

Likewise, with respect to the 35 USC 103 rejection Applicant asserts that:
Example 6 of the specification discloses a study performed by administering to healthy volunteers (non-smoking women with a low-polyphenol diet), for one week, two capsules a day, each containing 120 mg of an American cranberry extract not associated with phospholipids, containing 30% proanthocyanidins, amounting to 36 mg of proanthocyanidins [control capsules (FO)]. After a one-week wash-out period, the same volunteers received, again for one week, two capsules of formulation (F1) prepared according to example 4, each containing 120 mg of composition (C1), i.e., the composition presently claimed, corresponding to 30 mg of an American cranberry extract containing 30% proanthocyanidins.  The urine was collected before the first administration of both the control capsules (FO) and the capsules of formulation (F1), and 1, 2, 4, 6, 10, 12 and 24 hours after the last administration. For the purpose of identification and quantitation in the urine of the analytes associated with the products administered, the urine samples collected were diluted 1:5 v/v with a 1% solution of trichloroacetic acid and then extracted in solid phase on a HyperSepTM C18 column. The extracted metabolites present in the urine were then subjected to acid and enzymatic hydrolysis and subsequently quantified by HPLC-mass spectrometry, using a Zorbax SB-C18 column for the separation and a triple-quadrupole mass spectrometer (TSQ QuantumTM Triple Quadrupole) as detector. 
Applicant further asserts that: it was surprisingly found that although the amount of American cranberry extract, and therefore of proanthocyanidins, administered with formulation (F 1) (described en Example 4 on page 12 of the specification) containing 120 mg of composition (C1) was four times less than the amount administered with the capsules containing the extract "as is" [control capsules (FO)], some metabolites, deriving both from proanthocyanidin and from the other active ingredients of the extract (flavonols and phenolic acids) were more abundant after administration of formulation (F1). In particular, the following metabolites were more abundant, in relation to the amount of extract administered: epicatechin, catechin-3-0-gallate, myricetin-3-3-O-galactoside, myricetin- 3-0-glucoside, quercetin-3-O-ramnoside, isorhamnetin-3-0-glucoside, kaempferol-3-0- glucoside, gallic acid, hippuric acid and protocatechuic acid. Supposedly, the data confirm that the composition according to the invention, unlike cranberry extracts not associated with phospholipids, guarantees that measurable, effective levels of the main metabolites of the active ingredients of the extract will be reached in the urine, and therefore in contact with the urothelial mucosa, which represents the substrate of bacterial infections. 
Applicant further asserts that: it was also surprisingly found that the various metabolites appear in the urine at different times, depending on whether the control formulations (FO) containing the cranberry extract "as is" were administered, or formulations (F 1) according to the invention, as clearly shown by the histograms below, wherein the values corresponding to the administration of the control formulations (FO) are captioned "CRANBERRY", while the values corresponding to the administration of formulations (F1) according to the invention are captioned "PHYTOSOME". 
This finding demonstrates that by combining an extract "as is" (i.e., not associated with phospholipids) with a composition according to the invention, a long-lasting antibacterial action can be guaranteed in the urothelial mucosa of the lower urinary tract, thus ensuring a more effective preventive action against said recurrent infections because the metabolites remain longer in the bladder. 
Similar to the arguments with respect to the 35 USC 101 rejection these arguments are unpersuasive for the same reason, the claims are much broader than implied by the Applicant in reference to the evidence of changed functionality and unexpected results. The claims are directed broadly to a composition, not a method of its use. It should be reiterated that it is the invention as claimed that is under examination not the invention as described in the specification. For instance, whereas the data pointed to by Applicant in the Specification was obtained with a specific cranberry extract in a specific combination, the claims are not so limited. That is, the supposedly changed functionality is found nowhere in the claims. Similarly, with the supposedly unexpected results. Without such elements explicitly put forth in the claim language, the claims remain extremely broadly drafted to any composition containing 25% of any water extract of cranberries (which can be anything from a crude preparation of plant material to a highly refined product of isolated phytochemicals) and 75% of any lecithin.
Furthermore, it is not clear why it would be unexpected that combining an extract containing active phytochemicals such as quercetin, etc. with lecithin (such as Phytosome® which has long been used with myriad plant extracts) would increase the bioavailability of those phytochemicals. Indeed, the would appear to be the primary purpose of phytosomes known in the prior art for over 30 years. For example, U.S. Patent 5,043,323 is directed to a complex of a flavonoid such as quercetin from plant extracts with a phospholipid, such as lecithins.
With respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39).  However, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ....[W]hen an applicant demonstrates substantially improved results.., and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary." In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, in order to establish unexpected results for claimed invention, objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support. In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).

As Applicant has indicated that there has been found surprising/unexpected results found with the combination of cranberry extract and lecithin, i.e. Example 6. If the claims are amended to be commensurate in scope with the example found to have such unexpected/surprising results, such secondary consideration would be evidence of nonobviousness. Indeed, it would appear that Example 6 employed a phytosome formulation with the cranberry extract, which would be considered a markedly changed structural characteristic to address the 35 USC 101 rejection.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655